ALLOWABLE SUBJECT MATTER

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Pan (Reg. No. 41,239) on 6/16/2022.
The application has been amended as follows: 
Claim 2 has been imported into claim 1. Therefore, the examiner amended claims 1 and 2 is noted below and read as follows:
 1. (currently amended): An electronic device comprising: a battery; a wireless power transceiver comprising at least one coil; a controller configured to: receive, through the wireless power transceiver, a signal from an external electronic device, and based at least in part on the received signal, identify a wireless charging scheme supported by the external electronic device from among at least two wireless charging schemes, wherein the at least two wireless charging schemes comprise a first scheme corresponding to a first standard and a second scheme corresponding to a second standard; and a full bridge circuit comprising a plurality of transistors and configured to operate in a multi-mode comprising at least: a reception mode for receiving power from the wireless power transceiver, a first transmission mode for transmitting a first alternating current (AC) power to the wireless power transceiver based on the first scheme corresponding to the first standard, and a second transmission mode for transmitting a second AC power to the wireless power transceiver based on the second scheme corresponding to the second standard, wherein the controller is further configured to: 	based on identifying the first scheme, select a first wireless charging frequency which is pre-specified for use with the first scheme among a plurality of wireless charging frequencies, and, based on identifying the second scheme, select a second wireless charging frequency that is pre-specified for use with the second scheme among the plurality of wireless charging frequencies, wherein the second wireless charging frequency is different from the first wireless charging frequency, wherein the controller is further configured to: based on the first wireless charging frequency for the first scheme being selected, control the full bridge circuit to operate in the first transmission mode and convert direct current (DC) power to a-the first (AC) power corresponding to the first wireless charging frequency for the first scheme corresponding to the first standard; based on the second wireless charging frequency for the second scheme being selected, control the full bridge circuit to operate in the second transmission mode and convert the DC power to the second AC power corresponding to the second wireless charging frequency for the second scheme corresponding to the second standard; and control to wirelessly transmit, through the wireless power transceiver, AC power based on the first AC power or the second AC power to the external electronic device, and wherein the controller is further configured to, 	during the reception mode: control to receive the power from the external electronic device through the wireless power transceiver; control the full bridge circuit to convert the received power to DC power by controlling the plurality of transistors included in the full bridge circuit; and control to provide the converted DC power for the battery of the electronic device, wherein the plurality of transistors of the full bridge circuit comprise a first transistor, a second transistor, a third transistor, and a fourth transistor, wherein the controller is further configured to perform a selective control of the first transistor, the second transistor, the third transistor, and the fourth transistor, for the full bridge circuit to operate in one from among the reception mode, the first transmission mode, and the second transmission mode, and wherein only one full bridge circuit is used in the electronic device, to operate in the reception mode, the first transmission mode, and the second transmission mode; and wherein the first scheme comprises an inductive coupling scheme supporting one from among a Wireless Power Consortium (WPC) standard and a Power Matters Alliance (PMA) standard, and the second scheme comprises a resonance inductive coupling scheme supporting an Alliance for Wireless Power (A4WP) standard.  
 
2. (Cancelled)

Claims 1, 4, 6-9 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
An electronic device comprising: a battery; a wireless power transceiver; a controller; a signal from an external electronic device; a wireless charging scheme; a first scheme comprising an inductive coupling scheme; a second scheme comprising a resonance inductive coupling scheme; a full bridge circuit; a reception mode; a first transmission mode; a second transmission mode; a first wireless charging frequency; and a second wireless charging frequency.

The prior art fails to teach: a full bridge circuit comprising a plurality of transistors and configured to operate in a multi-mode comprising at least: a reception mode for receiving power from the wireless power transceiver, a first transmission mode for transmitting a first alternating current (AC) power to the wireless power transceiver based on the first scheme corresponding to the first standard, and a second transmission mode for transmitting a second AC power to the wireless power transceiver based on the second scheme corresponding to the second standard.

Claims 4, 6-9 and 11-17 are dependent of claim 1 and are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859